Filed 04/03/19                                                                  Case 19-22096                                                                   Doc 1


       Fill in this information to identify your case:
       United States Bankruptcy Court for the:
       EASTERN DIST. OF CALIFORNIA

       Case number (if known):                                      Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                 Check if this is an
                                                                              Chapter 13
                                                                                                                                 amended filing



      Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                         12/17

      The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
      together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
      a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
      spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
      must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
      your name and case number (if known). Answer every question.



       Part 1:       Identify Yourself
                                             About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
      1.   Your full name
           Write the name that is on your
                                             Michael
           government-issued picture
                                             First Name                                             First Name
           identification (for example,
           your driver's license or          Robert George
           passport).                        Middle Name                                            Middle Name

                                             Casanova
           Bring your picture                Last Name                                              Last Name
           identification to your meeting
           with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


      2.   All other names you
           have used in the last 8           First Name                                             First Name
           years
                                             Middle Name                                            Middle Name
           Include your married or
           maiden names.
                                             Last Name                                              Last Name


      3.   Only the last 4 digits of
           your Social Security              xxx – xx –                   1        8       7    6   xxx – xx –
           number or federal                 OR                                                     OR
           Individual Taxpayer
           Identification number             9xx – xx –                                             9xx – xx –
           (ITIN)

      4.   Any business names                       I have not used any business names or EINs.            I have not used any business names or EINs.
           and Employer
           Identification Numbers
           (EIN) you have used in            Business name                                          Business name
           the last 8 years
                                             Business name                                          Business name
           Include trade names and
           doing business as names
                                             Business name                                          Business name


      Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
Filed 04/03/19                                                     Case 19-22096                                                                                      Doc 1


      Debtor 1     Michael Robert George Casanova                                                Case number (if known)

                                        About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                                     –                                                           –
                                        EIN                                                          EIN
                                                     –                                                           –
                                        EIN                                                          EIN
      5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                        258 Lancaster DR
                                        Number       Street                                          Number      Street

                                        #35




                                        Manteca                         CA       95336
                                        City                            State    ZIP Code            City                           State    ZIP Code

                                        San Joaquin
                                        County                                                       County

                                        If your mailing address is different from                    If Debtor 2's mailing address is different
                                        the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                        court will send any notices to you at this                   will send any notices to you at this mailing
                                        mailing address.                                             address.



                                        Number       Street                                          Number      Street


                                        P.O. Box                                                     P.O. Box


                                        City                            State    ZIP Code            City                           State    ZIP Code


      6.   Why you are choosing         Check one:                                                   Check one:
           this district to file for
           bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                                petition, I have lived in this district longer              petition, I have lived in this district longer
                                                than in any other district.                                 than in any other district.

                                                I have another reason. Explain.                             I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


       Part 2:       Tell the Court About Your Bankruptcy Case

      7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
           Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
           are choosing to file
           under                               Chapter 7

                                               Chapter 11

                                               Chapter 12

                                               Chapter 13




      Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
Filed 04/03/19                                                 Case 19-22096                                                                           Doc 1


      Debtor 1     Michael Robert George Casanova                                        Case number (if known)

      8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                           court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                           pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                           behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                           I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                           Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                           than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                           fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                           Filing Fee Waived (Official Form 103B) and file it with your petition.


      9.   Have you filed for              No
           bankruptcy within the
           last 8 years?                   Yes.

                                      District                                               When                    Case number
                                                                                                    MM / DD / YYYY
                                      District                                               When                    Case number
                                                                                                    MM / DD / YYYY
                                      District                                               When                    Case number
                                                                                                    MM / DD / YYYY

      10. Are any bankruptcy               No
          cases pending or being
          filed by a spouse who is         Yes.
          not filing this case with
                                      Debtor                                                             Relationship to you
          you, or by a business
          partner, or by an           District                                               When                    Case number,
          affiliate?                                                                                MM / DD / YYYY   if known


                                      Debtor                                                             Relationship to you

                                      District                                               When                    Case number,
                                                                                                    MM / DD / YYYY   if known

      11. Do you rent your                 No.    Go to line 12.
          residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.
                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                       and file it as part of this bankruptcy petition.




      Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
Filed 04/03/19                                                      Case 19-22096                                                                           Doc 1


      Debtor 1     Michael Robert George Casanova                                            Case number (if known)


       Part 3:      Report About Any Businesses You Own as a Sole Proprietor

      12. Are you a sole proprietor             No. Go to Part 4.
          of any full- or part-time             Yes. Name and location of business
          business?

          A sole proprietorship is a
                                                      Name of business, if any
          business you operate as an
          individual, and is not a
          separate legal entity such as               Number     Street
          a corporation, partnership, or
          LLC.

          If you have more than one                   City                                                    State          ZIP Code
          sole proprietorship, use a
          separate sheet and attach it                Check the appropriate box to describe your business:
          to this petition.
                                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                             None of the above

      13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
          Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
          Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
          are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
          debtor?
                                                No.   I am not filing under Chapter 11.

                                                No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
          For a definition of small
                                                      the Bankruptcy Code.
          business debtor, see
          11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                     Bankruptcy Code.


       Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      14. Do you own or have any                No
          property that poses or is             Yes. What is the hazard?
          alleged to pose a threat of
          imminent and identifiable
          hazard to public health or
          safety? Or do you own
          any property that needs                     If immediate attention is needed, why is it needed?
          immediate attention?

          For example, do you own
          perishable goods, or
          livestock that must be fed, or              Where is the property?
          a building that needs urgent                                           Number   Street
          repairs?



                                                                                 City                                     State         ZIP Code




      Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
Filed 04/03/19                                                       Case 19-22096                                                                           Doc 1


      Debtor 1     Michael Robert George Casanova                                              Case number (if known)


       Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
      15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
          whether you             You must check one:                                          You must check one:
          have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
          briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
          credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
          counseling.               certificate of completion.                                   certificate of completion.
                                     Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
          The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
          that you receive a
                                     I received a briefing from an approved credit                I received a briefing from an approved credit
          briefing about credit
                                     counseling agency within the 180 days before I               counseling agency within the 180 days before I
          counseling before
                                     filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
          you file for
                                     a certificate of completion.                                 a certificate of completion.
          bankruptcy. You
          must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
          check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
          following choices.         plan, if any.                                                plan, if any.
          If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
          you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
          to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                                     days after I made my request, and exigent                    days after I made my request, and exigent
          If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
          the court can              waiver of the requirement.                                   waiver of the requirement.
          dismiss your case,
          you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
          whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
          you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
          creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
          collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
          again.                     required you to file this case.                              required you to file this case.

                                     Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                     dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                     briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                     If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                     still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                     You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                     along with a copy of the payment plan you                    along with a copy of the payment plan you
                                     developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                     may be dismissed.                                            may be dismissed.

                                     Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                     for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                                     I am not required to receive a briefing about                I am not required to receive a briefing about
                                     credit counseling because of:                                credit counseling because of:
                                         Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                        deficiency that makes me                                     deficiency that makes me
                                                        incapable of realizing or making                             incapable of realizing or making
                                                        rational decisions about finances.                           rational decisions about finances.
                                         Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                        to be unable to participate in a                             to be unable to participate in a
                                                        briefing in person, by phone, or                             briefing in person, by phone, or
                                                        through the internet, even after I                           through the internet, even after I
                                                        reasonably tried to do so.                                   reasonably tried to do so.
                                         Active duty. I am currently on active military               Active duty. I am currently on active military
                                                      duty in a military combat zone.                              duty in a military combat zone.
                                     If you believe you are not required to receive a             If you believe you are not required to receive a
                                     briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                     motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.



      Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
Filed 04/03/19                                                     Case 19-22096                                                                           Doc 1


      Debtor 1     Michael Robert George Casanova                                            Case number (if known)


       Part 6:      Answer These Questions for Reporting Purposes
      16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
          have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                       No. Go to line 16b.
                                                       Yes. Go to line 17.

                                         16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.
                                                      No. Go to line 16c.
                                                      Yes. Go to line 17.

                                         16c.    State the type of debts you owe that are not consumer or business debts.


      17. Are you filing under
          Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

          Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
          any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
          excluded and
          administrative expenses                          No
          are paid that funds will be
                                                           Yes
          available for distribution
          to unsecured creditors?

      18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
          you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
          owe?                                  100-199                          10,001-25,000                      More than 100,000
                                                200-999

      19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
          estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
          be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                                $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

      20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
          estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
          be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                                $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




      Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
Filed 04/03/19                                                Case 19-22096                                                                              Doc 1


      Debtor 1     Michael Robert George Casanova                                         Case number (if known)


       Part 7:      Sign Below
      For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                     and correct.

                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                     or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                     proceed under Chapter 7.

                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                     fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                     connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                     or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                     X /s/ Michael Robert George Casanova                        X
                                        Michael Robert George Casanova, Debtor 1                     Signature of Debtor 2

                                        Executed on 03/30/2019                                       Executed on
                                                    MM / DD / YYYY                                                 MM / DD / YYYY




      Official Form 101                    Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
Filed 04/03/19                                                    Case 19-22096                                                                          Doc 1


      Debtor 1     Michael Robert George Casanova                                         Case number (if known)

      For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
      represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                      relief available under each chapter for which the person is eligible. I also certify that I have delivered to
      If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
      an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
      to file this page.              is incorrect.



                                      X /s/ Michael K. Moore                                                Date 03/30/2019
                                         Signature of Attorney for Debtor                                        MM / DD / YYYY


                                         Michael K. Moore
                                         Printed name
                                         Law Office of Michael K. Moore
                                         Firm Name
                                         210 E Center ST
                                         Number          Street




                                         Manteca                                                    CA              95336
                                         City                                                       State           ZIP Code


                                         Contact phone (209) 373-5815                     Email address michael@mkmoorelaw.com


                                         246791                                                     CA
                                         Bar number                                                 State




      Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
Filed 04/03/19                                                               Case 19-22096                                                                                  Doc 1


       Fill in this information to identify your case and this filing:
       Debtor 1             Michael                  Robert George            Casanova
                            First Name               Middle Name              Last Name

       Debtor 2
       (Spouse, if filing) First Name                Middle Name              Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                                        Check if this is an
       (if known)
                                                                                                                                        amended filing



      Official Form 106A/B
      Schedule A/B: Property                                                                                                                                       12/15

      In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
      the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
      filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
      sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


       Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
                No. Go to Part 2.
                Yes. Where is the property?

      2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
           entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


       Part 2:        Describe Your Vehicles

      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


      3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

               No
               Yes

      3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
      Make:                     Kia                          Check one.                                          amount of any secured claims on Schedule D:
                                                                  Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
      Model:                    Sorento
                                                                  Debtor 2 only                           Current value of the                   Current value of the
      Year:                     2017
                                                                  Debtor 1 and Debtor 2 only              entire property?                       portion you own?
      Approximate mileage: 29,000                                 At least one of the debtors and another            $17,930.00                               $17,930.00
      Other information:
      "LX" trim. Good condition. Private                          Check if this is community property
      party resale value per KBB.                                 (see instructions)
      4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
           Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
               No
               Yes

      5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
           entries for pages you have attached for Part 2. Write that number here.............................................................                $17,930.00




      Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
Filed 04/03/19                                                                           Case 19-22096                                                                                          Doc 1


      Debtor 1         Michael Robert George Casanova                                                                      Case number (if known)


        Part 3:          Describe Your Personal and Household Items
                                                                                                                                                                       Current value of the
      Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                       portion you own?
                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                       claims or exemptions.

      6.    Household goods and furnishings
            Examples: Major appliances, furniture, linens, china, kitchenware
                  No
                  Yes. Describe............
                                      Small & large appliances, dining room furniture, living room furniture,                                                                      $865.00
                                           cooking/eating utensils, bedroom furniture, lamps.
      7.    Electronics
            Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                       music collections; electronic devices including cell phones, cameras, media players, games
                  No
                  Yes. Describe............
                                      TV, DVD player, cell phone                                                                                                                   $200.00

      8.    Collectibles of value
            Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
                  No
                  Yes. Describe............

      9.    Equipment for sports and hobbies
            Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                      canoes and kayaks; carpentry tools; musical instruments
                  No
                  Yes. Describe............

      10. Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
                  No
                  Yes. Describe............

      11. Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
                  No
                  Yes. Describe............
                                      Wearing apparel                                                                                                                              $200.00

      12. Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                    gold, silver
                  No
                  Yes. Describe............

      13. Non-farm animals
          Examples: Dogs, cats, birds, horses
                  No
                  Yes. Describe............

      14. Any other personal and household items you did not already list, including any health aids you
          did not list
                  No
                  Yes. Give specific
                  information......................

      15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
          attached for Part 3. Write the number here.......................................................................................................................      $1,265.00




      Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 2
Filed 04/03/19                                                                                       Case 19-22096                                                                                                                   Doc 1


      Debtor 1         Michael Robert George Casanova                                                                                        Case number (if known)


       Part 4:            Describe Your Financial Assets
                                                                                                                                                                                                  Current value of the
      Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                                  claims or exemptions.

      16. Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                    petition
                 No
                 Yes.....................................................................................................................................................................................................
                                                                                                                                                          Cash: ...........................................

      17. Deposits of money
          Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
                    brokerage houses, and other similar institutions. If you have multiple accounts with the same
                    institution, list each.

                 No
                 Yes..............................                    Institution name:

                  17.1.        Checking account:                      Bank of the West. Acct. ending 7212.                                                                                                          $1,253.31
      18. Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
                 No
                 Yes.............................. Institution or issuer name:

      19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
          an interest in an LLC, partnership, and joint venture
                 No
                 Yes. Give specific
                 information about
                 them...............................................
                                                    Name of entity:                                                                                               % of ownership:
      20. Government and corporate bonds and other negotiable and non-negotiable instruments
          Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
          Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
                 No
                 Yes. Give specific
                 information about
                 them...............................................
                                                    Issuer name:
      21. Retirement or pension accounts
          Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
                    profit-sharing plans
                 No
                 Yes. List each
                 account separately.                Type of account:                     Institution name:
                                                    401(k) or similar plan: 401(k) - Carpenters Trust Fund. Approx. cash value
                                                                                         stated.                                                                                                                    $5,461.00




      Official Form 106A/B                                                                        Schedule A/B: Property                                                                                                    page 3
Filed 04/03/19                                                                       Case 19-22096                                                                       Doc 1


      Debtor 1         Michael Robert George Casanova                                                       Case number (if known)

      22. Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
          companies, or others

                 No
                 Yes..............................                        Institution name or individual:
      23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
             No
             Yes.............................. Issuer name and description:
      24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
          26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
                 No
                 Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
      25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
          powers exercisable for your benefit
                 No
                 Yes. Give specific
                 information about them

      26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
          Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
                 No
                 Yes. Give specific
                 information about them

      27. Licenses, franchises, and other general intangibles
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
                 No
                 Yes. Give specific
                 information about them

      Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.

      28. Tax refunds owed to you

                 No
                 Yes. Give specific information                                                                                      Federal:
                 about them, including whether
                 you already filed the returns                                                                                       State:
                 and the tax years.....................................
                                                                                                                                     Local:

      29. Family support
          Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
                 No
                 Yes. Give specific information                                                                         Alimony:

                                                                                                                        Maintenance:

                                                                                                                        Support:

                                                                                                                        Divorce settlement:

                                                                                                                        Property settlement:




      Official Form 106A/B                                                         Schedule A/B: Property                                                       page 4
Filed 04/03/19                                                                           Case 19-22096                                                                                          Doc 1


      Debtor 1         Michael Robert George Casanova                                                                      Case number (if known)

      30. Other amounts someone owes you
          Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
                    compensation, Social Security benefits; unpaid loans you made to someone else
                  No
                  Yes. Give specific information

      31. Interests in insurance policies
          Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
                  No
                  Yes. Name the insurance
                  company of each policy
                  and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
      32. Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
          entitled to receive property because someone has died
                  No
                  Yes. Give specific information

      33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
          Examples: Accidents, employment disputes, insurance claims, or rights to sue
                  No
                  Yes. Describe each claim..............

      34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
          rights to set off claims
                  No
                  Yes. Describe each claim..............

      35. Any financial assets you did not already list

                  No
                  Yes. Give specific information

      36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
          attached for Part 4. Write that number here.......................................................................................................................     $6,714.31


        Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      37. Do you own or have any legal or equitable interest in any business-related property?

                  No. Go to Part 6.
                  Yes. Go to line 38.

                                                                                                                                                                       Current value of the
                                                                                                                                                                       portion you own?
                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                       claims or exemptions.
      38. Accounts receivable or commissions you already earned

                  No
                  Yes. Describe................

      39. Office equipment, furnishings, and supplies
          Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                     desks, chairs, electronic devices
                  No
                  Yes. Describe................

      40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

                  No
                  Yes. Describe................
                                    Carpenter tools                                                                                                                                $500.00


      Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
Filed 04/03/19                                                                           Case 19-22096                                                                                          Doc 1


      Debtor 1          Michael Robert George Casanova                                                                     Case number (if known)

      41. Inventory

                  No
                  Yes. Describe................

      42. Interests in partnerships or joint ventures

                  No
                  Yes. Describe................
                                      Name of entity:                                                                                       % of ownership:

      43. Customer lists, mailing lists, or other compilations

                  No
                  Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                          No
                          Yes. Describe..............

      44. Any business-related property you did not already list

                  No
                  Yes. Give specific information.

      45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
          attached for Part 5. Write that number here.......................................................................................................................       $500.00


        Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                      If you own or have an interest in farmland, list it in Part 1.

      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

                  No. Go to Part 7.
                  Yes. Go to line 47.

                                                                                                                                                                       Current value of the
                                                                                                                                                                       portion you own?
                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                       claims or exemptions.
      47. Farm animals
          Examples: Livestock, poultry, farm-raised fish
                  No
                  Yes............................

      48. Crops--either growing or harvested

                  No
                  Yes. Give specific
                  information..........................

      49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

                  No
                  Yes..............................

      50. Farm and fishing supplies, chemicals, and feed

                  No
                  Yes..............................

      51. Any farm- and commercial fishing-related property you did not already list

                  No
                  Yes. Give specific
                  information..........................

      52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
          attached for Part 6. Write that number here.......................................................................................................................          $0.00


      Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
Filed 04/03/19                                                                                 Case 19-22096                                                                                                     Doc 1


      Debtor 1           Michael Robert George Casanova                                                                             Case number (if known)


        Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

      53. Do you have other property of any kind you did not already list?
          Examples: Season tickets, country club membership

                   No
                   Yes. Give specific information.


      54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


        Part 8: List the Totals of Each Part of this Form

      55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

      56. Part 2: Total vehicles, line 5                                                                                  $17,930.00

      57. Part 3: Total personal and household items, line 15                                                               $1,265.00

      58. Part 4: Total financial assets, line 36                                                                           $6,714.31

      59. Part 5: Total business-related property, line 45                                                                     $500.00

      60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

      61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                                  Copy personal
      62. Total personal property.                   Add lines 56 through 61.................................             $26,409.31              property total                 +          $26,409.31


      63. Total of all property on Schedule A/B.                                                                                                                                                    $26,409.31
                                                                          Add line 55 + line 62.......................................................................................................




      Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 7
Filed 04/03/19                                                         Case 19-22096                                                                        Doc 1


       Fill in this information to identify your case:
       Debtor 1            Michael              Robert George          Casanova
                           First Name           Middle Name            Last Name
       Debtor 2
       (Spouse, if filing) First Name           Middle Name            Last Name

       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA
                                                                                                                           Check if this is an
       Case number                                                                                                         amended filing
       (if known)

      Official Form 106C
      Schedule C: The Property You Claim as Exempt                                                                                                04/16

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
      Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
      space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
      write your name and case number (if known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
      is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
      exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
      receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
      exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
      property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


       Part 1:        Identify the Property You Claim as Exempt

      1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
                You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

      2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

      Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
      Schedule A/B that lists this property                   the portion you      exemption you claim
                                                              own
                                                              Copy the value from Check only one box for
                                                              Schedule A/B        each exemption


      Brief description:                                         $17,930.00                  $1,864.00          C.C.P. § 703.140(b)(2)
      2017 Kia Sorento (approx. 29,000 miles)                                           100% of fair market
      "LX" trim. Good condition. Private party                                          value, up to any
      resale value per KBB.                                                             applicable statutory
      Line from Schedule A/B: 3.1                                                       limit

      Brief description:                                           $865.00                    $865.00           C.C.P. § 703.140(b)(3)
      Small & large appliances, dining room                                             100% of fair market
      furniture, living room furniture,                                                 value, up to any
      cooking/eating utensils, bedroom                                                  applicable statutory
      furniture, lamps.                                                                 limit
      Line from Schedule A/B:   6




      3.   Are you claiming a homestead exemption of more than $160,375?
           (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

                No
                Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                    No
                    Yes

      Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
Filed 04/03/19                                                    Case 19-22096                                                                     Doc 1


      Debtor 1      Michael Robert George Casanova                                         Case number (if known)

       Part 2:        Additional Page
      Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
      Schedule A/B that lists this property               the portion you     exemption you claim
                                                          own
                                                          Copy the value from Check only one box for
                                                          Schedule A/B        each exemption

      Brief description:                                       $200.00                  $200.00           C.C.P. § 703.140(b)(3)
      TV, DVD player, cell phone                                                   100% of fair market
                                                                                   value, up to any
      Line from Schedule A/B:     7
                                                                                   applicable statutory
                                                                                   limit

      Brief description:                                       $200.00                  $200.00           C.C.P. § 703.140(b)(3)
      Wearing apparel                                                              100% of fair market
                                                                                   value, up to any
      Line from Schedule A/B:    11
                                                                                   applicable statutory
                                                                                   limit

      Brief description:                                      $1,253.31                $1,253.31          C.C.P. § 703.140(b)(5)
      Bank of the West. Acct. ending 7212.                                         100% of fair market
                                                                                   value, up to any
      Line from Schedule A/B:   17.1
                                                                                   applicable statutory
                                                                                   limit

      Brief description:                                      $5,461.00                $5,461.00          C.C.P. § 703.140(b)(10)(E)
      401(k) - Carpenters Trust Fund. Approx.                                      100% of fair market
      cash value stated.                                                           value, up to any
      Line from Schedule A/B: 21                                                   applicable statutory
                                                                                   limit

      Brief description:                                       $500.00                  $500.00           C.C.P. § 703.140(b)(6)
      Carpenter tools                                                              100% of fair market
                                                                                   value, up to any
      Line from Schedule A/B:    40
                                                                                   applicable statutory
                                                                                   limit




      Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
Filed 04/03/19                                                           Case 19-22096                                                                       Doc 1


        Fill in this information to identify your case:
        Debtor 1             Michael               Robert George          Casanova
                             First Name            Middle Name            Last Name

        Debtor 2
        (Spouse, if filing) First Name             Middle Name            Last Name


        United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

        Case number
                                                                                                                             Check if this is an
        (if known)
                                                                                                                             amended filing

      Official Form 106D
      Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
      On the top of any additional pages, write your name and case number (if known).


      1.      Do any creditors have claims secured by your property?
                   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                   Yes. Fill in all of the information below.


        Part 1:         List All Secured Claims

      2.      List all secured claims. If a creditor has more than one secured
              claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
              creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
              much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
              creditor's name.                                                                 value of collateral    claim                  If any

        2.1                                            Describe the property that
                                                       secures the claim:                            $16,066.00              $17,930.00
      Wells Fargo Dealer Services                      2017 Kia Sorento
      Creditor's name
      PO Box 1697
      Number       Street


                                                       As of the date you file, the claim is: Check all that apply.
                                                           Contingent
      Winterville              NC      28590               Unliquidated
      City                     State   ZIP Code
                                                           Disputed
      Who owes the debt? Check one.              Nature of lien. Check all that apply.
         Debtor 1 only
                                                    An agreement you made (such as mortgage or secured car loan)
         Debtor 2 only
                                                    Statutory lien (such as tax lien, mechanic's lien)
         Debtor 1 and Debtor 2 only
                                                    Judgment lien from a lawsuit
         At least one of the debtors and another
                                                    Other (including a right to offset)
         Check if this claim relates                Purchase Money
         to a community debt
      Date debt was incurred           04/2018         Last 4 digits of account number        7     3    8    9




      Add the dollar value of your entries in Column A on this page. Write
      that number here:                                                                              $16,066.00

      If this is the last page of your form, add the dollar value totals from
      all pages. Write that number here:                                                             $16,066.00

      Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
Filed 04/03/19                                                           Case 19-22096                                                                              Doc 1


        Fill in this information to identify your case:
        Debtor 1             Michael               Robert George          Casanova
                             First Name            Middle Name            Last Name

        Debtor 2
        (Spouse, if filing) First Name             Middle Name            Last Name


        United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

        Case number
                                                                                                                              Check if this is an
        (if known)
                                                                                                                              amended filing

      Official Form 106E/F
      Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

      Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
      claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
      on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
      Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
      If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
      to this page. On the top of any additional pages, write your name and case number (if known).


        Part 1:        List All of Your PRIORITY Unsecured Claims
      1.     Do any creditors have priority unsecured claims against you?
                  No. Go to Part 2.
                  Yes.

      2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
             claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
             show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
             more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
             claim, list the other creditors in Part 3.

             (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                            Total claim       Priority              Nonpriority
                                                                                                                              amount                amount

           2.1


      Priority Creditor's Name                                   Last 4 digits of account number
                                                                 When was the debt incurred?
      Number       Street
                                                                 As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
                                                                     Unliquidated
                                                                     Disputed
      City                            State   ZIP Code
      Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
           Debtor 1 only                                            Domestic support obligations
           Debtor 2 only                                            Taxes and certain other debts you owe the government
           Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
           At least one of the debtors and another                  intoxicated
           Check if this claim is for a community debt              Other. Specify
      Is the claim subject to offset?
           No
           Yes




      Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
Filed 04/03/19                                                            Case 19-22096                                                                              Doc 1


      Debtor 1       Michael Robert George Casanova                                                   Case number (if known)

        Part 2:        List All of Your NONPRIORITY Unsecured Claims

      3.     Do any creditors have nonpriority unsecured claims against you?
                  No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                  Yes

      4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
             If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
             type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
             Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                                    Total claim

           4.1                                                                                                                                          $9,609.00
      Beneficial State Bank                                       Last 4 digits of account number         8 3        3     9
      Nonpriority Creditor's Name
                                                                  When was the debt incurred?           08/2015
      1438 Webster ST
      Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
      Oakland                         CA      94612
      City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                     Student loans
         Debtor 1 only
                                                                     Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                     that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                     Other. Specify
             Check if this claim is for a community debt               Deficiency Balance - Auto Loan
      Is the claim subject to offset?
           No
           Yes

           4.2                                                                                                                                            $136.00
      Caine Weiner                                                Last 4 digits of account number         8 0 6            1
      Nonpriority Creditor's Name
                                                                  When was the debt incurred?           08/24/2015
      PO Box 55848
      Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
      Sherman Oaks                    CA      91413
      City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                     Student loans
         Debtor 1 only
                                                                     Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                     that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                     Other. Specify
             Check if this claim is for a community debt               Unknown Loan Type
      Is the claim subject to offset?
           No
           Yes




      Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
Filed 04/03/19                                                        Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
      After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
      previous page.

         4.3                                                                                                                                 $0.00
      Equifax                                                  Last 4 digits of account number
      Nonpriority Creditor's Name
                                                               When was the debt incurred?
      PO Box 740241
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Atlanta                       GA      30374
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Notice Only
      Is the claim subject to offset?
           No
           Yes

         4.4                                                                                                                                 $0.00
      Experian                                                 Last 4 digits of account number
      Nonpriority Creditor's Name
                                                               When was the debt incurred?
      475 Anton BLVD
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Costa Mesa                    CA      92626
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Notice Only
      Is the claim subject to offset?
           No
           Yes

         4.5                                                                                                                               $140.00
      Kaiser Permanente                                        Last 4 digits of account number      4 1        2    7
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        Various
      PO Box 629024
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      El Dorado Hills               CA      95762-9024
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Medical Services Rendered
      Is the claim subject to offset?
           No
           Yes



      Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
Filed 04/03/19                                                        Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
      After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
      previous page.

         4.6                                                                                                                               $121.21
      National General Insurance                               Last 4 digits of account number      6 1        4    0
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        Various
      PO Box 3199
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      Winston Salem, NC 102-3199                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Line of Credit
      Is the claim subject to offset?
           No
           Yes

         4.7                                                                                                                             $7,639.00
      OneMain                                                  Last 4 digits of account number      0 9        8    2
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        12/2017
      PO Box 1010
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Evansville                    IN      47706
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Unsecured
      Is the claim subject to offset?
           No
           Yes

         4.8                                                                                                                             $1,699.99
      Progressive Leasing                                      Last 4 digits of account number      6 2        9    8
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        Various
      256 Data DR
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Draper                        UT      84020
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Line of Credit
      Is the claim subject to offset?
           No
           Yes



      Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
Filed 04/03/19                                                        Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
      After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
      previous page.

         4.9                                                                                                                               $676.00
      SYNCB/Walmart                                            Last 4 digits of account number      9 7        8    0
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        08/2017
      PO Box 965024
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Orlando                       FL      32896
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Charge Account
      Is the claim subject to offset?
           No
           Yes

        4.10                                                                                                                             $1,316.00
      THD/CBNA                                                 Last 4 digits of account number      7 6        1    5
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        03/2018
      PO Box 6497
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed
      Sioux Falls                   SD      57117
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Charge Account
      Is the claim subject to offset?
           No
           Yes

        4.11                                                                                                                                 $0.00
      Transunion                                               Last 4 digits of account number
      Nonpriority Creditor's Name
                                                               When was the debt incurred?
      2 Baldwin PL
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      PO Box 1000                                                  Contingent
                                                                   Unliquidated
                                                                   Disputed
      Chester                       PA      19022
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Notice Only
      Is the claim subject to offset?
           No
           Yes



      Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
Filed 04/03/19                                                        Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
      After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
      previous page.

        4.12                                                                                                                               $171.00
      USCB America                                             Last 4 digits of account number      7 6        9    5
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        12/2015
      355 S Grand AVE
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      STE 3200                                                     Contingent
                                                                   Unliquidated
                                                                   Disputed
      Los Angeles                   CA      90071
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Collection Attorney
      Is the claim subject to offset?
           No
           Yes

        4.13                                                                                                                                $50.00
      USCB America                                             Last 4 digits of account number      0 4        5    6
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        10/2018
      355 S Grand AVE
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      STE 3200                                                     Contingent
                                                                   Unliquidated
                                                                   Disputed
      Los Angeles                   CA      90071
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Collection Attorney
      Is the claim subject to offset?
           No
           Yes

        4.14                                                                                                                                $50.00
      USCB America                                             Last 4 digits of account number      0 4        5    7
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        10/2018
      355 S Grand AVE
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      STE 3200                                                     Contingent
                                                                   Unliquidated
                                                                   Disputed
      Los Angeles                   CA      90071
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Collection Attorney
      Is the claim subject to offset?
           No
           Yes



      Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
Filed 04/03/19                                                        Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
      After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
      previous page.

        4.15                                                                                                                                $50.00
      USCB America                                             Last 4 digits of account number      4 9        6    2
      Nonpriority Creditor's Name
                                                               When was the debt incurred?        11/2018
      355 S Grand AVE
      Number        Street                                     As of the date you file, the claim is: Check all that apply.
      STE 3200                                                     Contingent
                                                                   Unliquidated
                                                                   Disputed
      Los Angeles                   CA      90071
      City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
      Who incurred the debt? Check one.
                                                                  Student loans
         Debtor 1 only
                                                                  Obligations arising out of a separation agreement or divorce
         Debtor 2 only
                                                                  that you did not report as priority claims
         Debtor 1 and Debtor 2 only
                                                                  Debts to pension or profit-sharing plans, and other similar debts
         At least one of the debtors and another
                                                                  Other. Specify
             Check if this claim is for a community debt           Collection Attorney
      Is the claim subject to offset?
           No
           Yes




      Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
Filed 04/03/19                                                      Case 19-22096                                                                   Doc 1


      Debtor 1       Michael Robert George Casanova                                          Case number (if known)

       Part 4:        Add the Amounts for Each Type of Unsecured Claim

      6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
           28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                     Total claim

      Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
      from Part 1
                        6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                        6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                        6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                        6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                     Total claim

      Total claims      6f.   Student loans                                                                6f.                     $0.00
      from Part 2
                        6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                            that you did not report as priority claims

                        6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                            debts

                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $21,658.20


                        6j.   Total.   Add lines 6f through 6i.                                            6j.             $21,658.20




      Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 8
Filed 04/03/19                                                        Case 19-22096                                                                             Doc 1


       Fill in this information to identify your case:
       Debtor 1            Michael              Robert George          Casanova
                           First Name           Middle Name            Last Name

       Debtor 2
       (Spouse, if filing) First Name           Middle Name            Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                          Check if this is an
       (if known)
                                                                                                                          amended filing

      Official Form 106G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
      On the top of any additional pages, write your name and case number (if known).


      1.   Do you have any executory contracts or unexpired leases?
                No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

      2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
           is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
           executory contracts and unexpired leases.

              Person or company with whom you have the contract or lease                   State what the contract or lease is for




      Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
Filed 04/03/19                                                        Case 19-22096                                                                      Doc 1


       Fill in this information to identify your case:
       Debtor 1            Michael             Robert George           Casanova
                           First Name          Middle Name             Last Name

       Debtor 2
       (Spouse, if filing) First Name          Middle Name             Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                          Check if this is an
       (if known)
                                                                                                                          amended filing



      Official Form 106H
      Schedule H: Your Codebtors                                                                                                                12/15

      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
      two married people are filing together, both are equally responsible for supplying correct information. If more space is
      needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
      page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


      1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
               No
               Yes

      2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
           include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                No. Go to line 3.
                Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                    No
                    Yes
      3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
           person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
           creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
           Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

              Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                                   Check all schedules that apply:




      Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
Filed 04/03/19                                                        Case 19-22096                                                                                 Doc 1


       Fill in this information to identify your case:
           Debtor 1              Michael              Robert George          Casanova
                                 First Name           Middle Name            Last Name                           Check if this is:
           Debtor 2                                                                                                   An amended filing
           (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                      A supplement showing postpetition
           United States Bankruptcy Court for the:   EASTERN DIST. OF CALIFORNIA
                                                                                                                      chapter 13 income as of the following date:
           Case number
           (if known)
                                                                                                                      MM / DD / YYYY
      Official Form 106I
      Schedule I: Your Income                                                                                                                              12/15

      Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
      responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
      include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
      about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
      your name and case number (if known). Answer every question.

       Part 1:          Describe Employment
      1.    Fill in your employment
            information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
            If you have more than one
            job, attach a separate page       Employment status             Employed                                           Employed
            with information about                                          Not employed                                       Not employed
            additional employers.
                                              Occupation             Carpenter
            Include part-time, seasonal,
            or self-employed work.            Employer's name        Branagh INC

            Occupation may include            Employer's address     750 Kevin CT
            student or homemaker, if it                              Number Street                                      Number Street
            applies.




                                                                     Oakland                      CA       94621
                                                                     City                         State    Zip Code     City                   State   Zip Code

                                              How long employed there?        3.5 yrs.

       Part 2:          Give Details About Monthly Income
      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
      non-filing spouse unless you are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
      you need more space, attach a separate sheet to this form.

                                                                                                  For Debtor 1            For Debtor 2 or
                                                                                                                          non-filing spouse

      2.    List monthly gross wages, salary, and commissions (before all             2.                  $6,185.93
            payroll deductions). If not paid monthly, calculate what the monthly wage
            would be.
      3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00

      4.    Calculate gross income. Add line 2 + line 3.                                 4.               $6,185.93




      Official Form 106I                                            Schedule I: Your Income                                                                page 1
Filed 04/03/19                                                                            Case 19-22096                                                                                      Doc 1


      Debtor 1        Michael Robert George Casanova                                                                                   Case number (if known)
                                                                                                                          For Debtor 1             For Debtor 2 or
                                                                                                                                                   non-filing spouse
           Copy line 4 here ...................................................................................................................
                                                                                                                       4.              $6,185.93
      5.   List all payroll deductions:
           5a. Tax, Medicare, and Social Security deductions                                                      5a.           $1,742.40
           5b. Mandatory contributions for retirement plans                                                       5b.               $0.00
           5c. Voluntary contributions for retirement plans                                                       5c.               $0.00
           5d. Required repayments of retirement fund loans                                                       5d.               $0.00
           5e. Insurance                                                                                          5e.               $0.00
           5f. Domestic support obligations                                                                       5f.               $0.00
           5g. Union dues                                                                                         5g.            $266.99
           5h. Other deductions.
                Specify: SDI                                                                                      5h. +              $61.85
      6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $2,071.24
           5g + 5h.
      7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,114.69
      8.   List all other income regularly received:
           8a. Net income from rental property and from operating a                                               8a.                  $0.00
                business, profession, or farm
                 Attach a statement for each property and business showing
                 gross receipts, ordinary and necessary business expenses, and
                 the total monthly net income.
           8b. Interest and dividends                                                                             8b.                  $0.00
           8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
               dependent regularly receive
                 Include alimony, spousal support, child support, maintenance,
                 divorce settlement, and property settlement.
           8d. Unemployment compensation                                                                          8d.                  $0.00
           8e. Social Security                                                                                    8e.                  $0.00
           8f. Other government assistance that you regularly receive
               Include cash assistance and the value (if known) or any non-
               cash assistance that you receive, such as food stamps
               (benefits under the Supplemental Nutrition Assistance Program)
               or housing subsidies.
               Specify:                                                                                           8f.                  $0.00
           8g. Pension or retirement income                                                                       8g.                  $0.00
           8h. Other monthly income.
               Specify:                                                                                           8h. +                $0.00

      9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

      10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,114.69 +                      =                                                $4,114.69
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
      11. State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.

           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

           Specify:                                                                                                                                             11.    +           $0.00

      12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $4,114.69
          income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
          if it applies.                                                                                                                                                   Combined
                                                                                                                                                                           monthly income
      13. Do you expect an increase or decrease within the year after you file this form?
              No.           None.
                 Yes. Explain:




      Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
Filed 04/03/19                                                           Case 19-22096                                                                          Doc 1


       Fill in this information to identify your case:
                                                                                                               Check if this is:
           Debtor 1              Michael                Robert George          Casanova                            An amended filing
                                 First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                                   chapter 13 expenses as of the
           Debtor 2
           (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

           United States Bankruptcy Court for the:    EASTERN DIST. OF CALIFORNIA                                    MM / DD / YYYY
           Case number
           (if known)

      Official Form 106J
      Schedule J: Your Expenses                                                                                                                        12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
      name and case number (if known). Answer every question.


       Part 1:          Describe Your Household
      1.    Is this a joint case?

                  No. Go to line 2.
                  Yes. Does Debtor 2 live in a separate household?
                           No
                           Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
      2.    Do you have dependents?                  No
                                                     Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
            Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                                     for each dependent...................................
            Debtor 2.                                                                                                                            No
                                                                                        Daughter                            4
                                                                                                                                                 Yes
            Do not state the dependents'
                                                                                                                                                 No
            names.                                                                      Son                                 2
                                                                                                                                                 Yes
                                                                                                                                                 No
                                                                                                                                                 Yes
                                                                                                                                                 No
                                                                                                                                                 Yes
                                                                                                                                                 No
                                                                                                                                                 Yes
      3.    Do your expenses include                        No
            expenses of people other than                   Yes
            yourself and your dependents?


       Part 2:          Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
      to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
      the form and fill in the applicable date.
      Include expenses paid for with non-cash government assistance if you know the value of
      such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

      4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,000.00
            Include first mortgage payments and any rent for the ground or lot.
            If not included in line 4:

            4a. Real estate taxes                                                                                          4a.

            4b. Property, homeowner's, or renter's insurance                                                               4b.

            4c. Home maintenance, repair, and upkeep expenses                                                              4c.

            4d. Homeowner's association or condominium dues                                                                4d.




       Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
Filed 04/03/19                                                      Case 19-22096                                                            Doc 1


      Debtor 1      Michael Robert George Casanova                                           Case number (if known)

                                                                                                                Your expenses

      5.   Additional mortgage payments for your residence, such as home equity loans                     5.

      6.   Utilities:

           6a. Electricity, heat, natural gas                                                             6a.                    $250.00
           6b. Water, sewer, garbage collection                                                           6b.

           6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $248.00
               cable services
           6d. Other. Specify:                                                                            6d.

      7.   Food and housekeeping supplies                                                                 7.                     $300.00
      8.   Childcare and children's education costs                                                       8.                    $1,100.00
      9.   Clothing, laundry, and dry cleaning                                                            9.                      $75.00
      10. Personal care products and services                                                             10.                     $35.00
      11. Medical and dental expenses                                                                     11.                    $100.00
      12. Transportation. Include gas, maintenance, bus or train                                          12.                    $300.00
          fare. Do not include car payments.
      13. Entertainment, clubs, recreation, newspapers,                                                   13.                    $100.00
          magazines, and books
      14. Charitable contributions and religious donations                                                14.

      15. Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

           15a.   Life insurance                                                                          15a.

           15b.   Health insurance                                                                        15b.

           15c.   Vehicle insurance                                                                       15c.                   $176.00
           15d.   Other insurance. Specify:                                                               15d.
      16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                        16.

      17. Installment or lease payments:

           17a.   Car payments for Vehicle 1    2017 Kia Sorento                                          17a.                   $410.00
           17b.   Car payments for Vehicle 2                                                              17b.

           17c.   Other. Specify:                                                                         17c.

           17d.   Other. Specify:                                                                         17d.

      18. Your payments of alimony, maintenance, and support that you did not report as                   18.
          deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


      19. Other payments you make to support others who do not live with you.
          Specify:                                                                                        19.




       Official Form 106J                                        Schedule J: Your Expenses                                          page 2
Filed 04/03/19                                                       Case 19-22096                                                         Doc 1


      Debtor 1      Michael Robert George Casanova                                                   Case number (if known)

      20. Other real property expenses not included in lines 4 or 5 of this form or on
          Schedule I: Your Income.
          20a.    Mortgages on other property                                                                      20a.

          20b.    Real estate taxes                                                                                20b.

          20c.    Property, homeowner's, or renter's insurance                                                     20c.

          20d.    Maintenance, repair, and upkeep expenses                                                         20d.

          20e.    Homeowner's association or condominium dues                                                      20e.

      21. Other. Specify:                                                                                          21.    +
      22. Calculate your monthly expenses.

          22a.    Add lines 4 through 21.                                                                          22a.       $4,094.00
          22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

          22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $4,094.00

      23. Calculate your monthly net income.

          23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.       $4,114.69
          23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –   $4,094.00
          23c.    Subtract your monthly expenses from your monthly income.
                  The result is your monthly net income.                                                           23c.         $20.69

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
          payment to increase or decrease because of a modification to the terms of your mortgage?

                 No.
                 Yes. Explain here:
                      None.




       Official Form 106J                                         Schedule J: Your Expenses                                       page 3
Filed 04/03/19                                                                            Case 19-22096                                                                                                             Doc 1


       Fill in this information to identify your case:
       Debtor 1                Michael                       Robert George                 Casanova
                               First Name                    Middle Name                   Last Name

       Debtor 2
       (Spouse, if filing) First Name                        Middle Name                   Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                                                                 Check if this is an
       (if known)
                                                                                                                                                                 amended filing

      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
      schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



       Part 1:          Summarize Your Assets

                                                                                                                                                                            Your assets
                                                                                                                                                                            Value of what you own
      1.   Schedule A/B: Property (Official Form 106A/B)

           1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                               $26,409.31
           1b. Copy line 62, Total personal property, from Schedule A/B.........................................................................................................................................................


                                                                                                                                                                                    $26,409.31
           1c. Copy line 63, Total of all property on Schedule A/B....................................................................................................................................................................


       Part 2:          Summarize Your Liabilities

                                                                                                                                                                               Your liabilities
                                                                                                                                                                               Amount you owe

      2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                  $16,066.00
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

      3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                        $0.00
           3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                          +                 $21,658.20
           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                          Your total liabilities                          $37,724.20




       Part 3:          Summarize Your Income and Expenses

      4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                               $4,114.69
           Copy your combined monthly income from line 12 of Schedule I.......................................................................................................................................................

      5.   Schedule J: Your Expenses (Official Form 106J)
           Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,094.00




      Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1
Filed 04/03/19                                                         Case 19-22096                                                                        Doc 1


      Debtor 1      Michael Robert George Casanova                                               Case number (if known)


       Part 4:        Answer These Questions for Administrative and Statistical Records

      6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

                 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                 Yes

      7.   What kind of debt do you have?

                 Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                 family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
                 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                 this form to the court with your other schedules.

      8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
           Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,185.93


      9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                              Total claim

           From Part 4 on Schedule E/F, copy the following:

           9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


           9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00


           9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


           9d. Student loans. (Copy line 6f.)                                                                               $0.00


           9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
               priority claims. (Copy line 6g.)

           9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


           9g. Total.    Add lines 9a through 9f.                                                                           $0.00




      Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
Filed 04/03/19                                                    Case 19-22096                                                                       Doc 1


       Fill in this information to identify your case:
       Debtor 1           Michael             Robert George        Casanova
                          First Name          Middle Name          Last Name

       Debtor 2
       (Spouse, if filing) First Name         Middle Name          Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                   Check if this is an
       (if known)
                                                                                                                   amended filing

      Official Form 106Dec
      Declaration About an Individual Debtor's Schedules                                                                                     12/15

      If two married people are filing together, both are equally responsible for supplying correct information.

      You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
      concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
      $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                     Sign Below

          Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                                   Declaration, and Signature (Official Form 119).




          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
          true and correct.



          X /s/ Michael Robert George Casanova                   X
              Michael Robert George Casanova, Debtor 1               Signature of Debtor 2

              Date 03/30/2019                                        Date
                   MM / DD / YYYY                                           MM / DD / YYYY




      Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
Filed 04/03/19                                                        Case 19-22096                                                                          Doc 1


       Fill in this information to identify your case:
       Debtor 1           Michael                 Robert George        Casanova
                          First Name              Middle Name          Last Name

       Debtor 2
       (Spouse, if filing) First Name             Middle Name          Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                          Check if this is an
       (if known)
                                                                                                                          amended filing

      Official Form 107
      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/16

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
      correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
      your name and case number (if known). Answer every question.


       Part 1:       Give Details About Your Marital Status and Where You Lived Before

      1.   What is your current marital status?
              Married
              Not married

      2.   During the last 3 years, have you lived anywhere other than where you live now?
               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

      3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
           (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
           Washington, and Wisconsin.)
               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

       Part 2:       Explain the Sources of Your Income
      4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                          Debtor 1                                             Debtor 2

                                                        Sources of income          Gross income            Sources of income           Gross income
                                                        Check all that apply.      (before deductions      Check all that apply.       (before deductions
                                                                                   and exclusions                                      and exclusions

      From January 1 of the current year until              Wages, commissions,            $14,455.62           Wages, commissions,
      the date you filed for bankruptcy:                    bonuses, tips                                       bonuses, tips
                                                            Operating a business                                Operating a business


      For the last calendar year:                           Wages, commissions,            $83,263.00           Wages, commissions,
                                                            bonuses, tips                                       bonuses, tips
      (January 1 to December 31, 2018 )
                                        YYYY                Operating a business                                Operating a business


      For the calendar year before that:                    Wages, commissions,            $63,742.00           Wages, commissions,
                                                            bonuses, tips                                       bonuses, tips
      (January 1 to December 31, 2017 )
                                        YYYY                Operating a business                                Operating a business


      Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
Filed 04/03/19                                                          Case 19-22096                                                                       Doc 1


      Debtor 1         Michael Robert George Casanova                                             Case number (if known)

      5.   Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
           unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
           and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
           Debtor 1.

           List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                 No
                 Yes. Fill in the details.


       Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
      6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                 No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                        "incurred by an individual primarily for a personal, family, or household purpose."

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                            No. Go to line 7.

                            Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                                 total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                 child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                        * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

                 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                            No. Go to line 7.

                            Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                 creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                                 Also, do not include payments to an attorney for this bankruptcy case.

      7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
           Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
           corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
           agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
           such as child support and alimony.

                 No
                 Yes. List all payments to an insider.




      Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 2
Filed 04/03/19                                                              Case 19-22096                                                                         Doc 1


      Debtor 1         Michael Robert George Casanova                                                Case number (if known)

      8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
             benefited an insider?
             Include payments on debts guaranteed or cosigned by an insider.

                 No
                 Yes. List all payments that benefited an insider.




        Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
      9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
             List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
             modifications, and contract disputes.

                 No
                 Yes. Fill in the details.

      10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
          seized, or levied?
          Check all that apply and fill in the details below.

                 No. Go to line 11.
                 Yes. Fill in the information below.

                                                                      Describe the property                            Date             Value of the property
      Beneficial State Bank                                           2011 Chevy Malibu                                 04/30/2018             $9,609.00
      Creditor's Name

      1438 Webster ST
      Number      Street                                              Explain what happened
      #100                                                               Property was repossessed.
                                                                         Property was foreclosed.
      Oakland                                CA         94612            Property was garnished.
      City                                   State      ZIP Code         Property was attached, seized, or levied.

      11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
          amounts from your accounts or refuse to make a payment because you owed a debt?

                 No
                 Yes. Fill in the details.

      12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
          creditors, a court-appointed receiver, a custodian, or another official?

                 No
                 Yes




      Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
Filed 04/03/19                                                             Case 19-22096                                                                    Doc 1


      Debtor 1       Michael Robert George Casanova                                              Case number (if known)

        Part 5:        List Certain Gifts and Contributions
      13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                 No
                 Yes. Fill in the details for each gift.

      14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
          to any charity?


                 No
                 Yes. Fill in the details for each gift or contribution.

        Part 6:        List Certain Losses
      15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
          other disaster, or gambling?

                 No
                 Yes. Fill in the details.

        Part 7:        List Certain Payments or Transfers
      16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
          anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
             Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

                 No
                 Yes. Fill in the details.

                                                             Description and value of any property transferred        Date payment        Amount of
      Law Office of Michael K. Moore                         Fee for representation in this bankruptcy                or transfer was     payment
      Person Who Was Paid                                    proceeding.                                              made

      210 E Center ST                                                                                                    3/30/2019            $1,195.00
      Number      Street




      Manteca                       CA       95336
      City                          State    ZIP Code

      www.mkmoorelaw.com
      Email or website address


      Person Who Made the Payment, if Not You

                                                             Description and value of any property transferred        Date payment        Amount of
      Dollar Learning Foundation, Inc.                       Fee for mandatory pre-filing counseling.                 or transfer was     payment
      Person Who Was Paid                                                                                             made

                                                                                                                          4/2/2019             $14.95
      Number      Street




      City                          State    ZIP Code

      www.bothcourses.com
      Email or website address


      Person Who Made the Payment, if Not You




      Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
Filed 04/03/19                                                       Case 19-22096                                                                            Doc 1


      Debtor 1       Michael Robert George Casanova                                            Case number (if known)

      17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
          anyone who promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.

                 No
                 Yes. Fill in the details.

      18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
          property transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement.


                 No
                 Yes. Fill in the details.

      19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
          you are a beneficiary? (These are often called asset-protection devices.)
                 No
                 Yes. Fill in the details.

       Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
      20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
          benefit, closed, sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.

                 No
                 Yes. Fill in the details.

      21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
          for securities, cash, or other valuables?

                 No
                 Yes. Fill in the details.

      22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
             No
             Yes. Fill in the details.

       Part 9:         Identify Property You Hold or Control for Someone Else
      23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
          or hold in trust for someone.

                 No
                 Yes. Fill in the details.




      Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Filed 04/03/19                                                            Case 19-22096                                                            Doc 1


      Debtor 1       Michael Robert George Casanova                                                  Case number (if known)

       Part 10:        Give Details About Environmental Information
      For the purpose of Part 10, the following definitions apply:

         Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
         hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
         including statutes or regulations controlling the cleanup of these substances, wastes, or material.
         Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
         utilize it or used to own, operate, or utilize it, including disposal sites.

         Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
         substance, hazardous material, pollutant, contaminant, or similar item.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

      24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
          law?


                 No
                 Yes. Fill in the details.

      25. Have you notified any governmental unit of any release of hazardous material?
             No
             Yes. Fill in the details.

      26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
          orders.

                 No
                 Yes. Fill in the details.

       Part 11:        Give Details About Your Business or Connections to Any Business
      27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
          business?

                      A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                      A member of a limited liability company (LLC) or limited liability partnership (LLP)
                      A partner in a partnership
                      An officer, director, or managing executive of a corporation
                      An owner of at least 5% of the voting or equity securities of a corporation

                 No. None of the above applies. Go to Part 12.
                 Yes. Check all that apply above and fill in the details below for each business.

      28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
          all financial institutions, creditors, or other parties.

                 No
                 Yes. Fill in the details below.




      Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 6
Filed 04/03/19                                                    Case 19-22096                                                                      Doc 1


      Debtor 1     Michael Robert George Casanova                                         Case number (if known)

       Part 12:     Sign Below
      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
      that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
      property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
      or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



      X /s/ Michael Robert George Casanova                  X
         Michael Robert George Casanova, Debtor 1               Signature of Debtor 2

         Date     03/30/2019                                    Date

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

          No
          Yes

      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

          No
          Yes. Name of person                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




      Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 7
Filed 04/03/19                                                          Case 19-22096                                                                        Doc 1


       Fill in this information to identify your case:
       Debtor 1              Michael            Robert George           Casanova
                             First Name         Middle Name             Last Name

       Debtor 2
       (Spouse, if filing) First Name           Middle Name             Last Name


       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

       Case number
                                                                                                                                       Check if this is an
       (if known)
                                                                                                                                       amended filing



      Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                                 12/15

      If you are an individual filing under chapter 7, you must fill out this form if:

           creditors have claims secured by your property, or

           you have leased personal property and the lease has not expired.

      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
      of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
      and lessors you list on the form.

      If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
      Both debtors must sign and date the form.

      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
      additional pages, write your name and case number (if known).


       Part 1:           List Your Creditors Who Hold Secured Claims

      1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
            fill in the information below.

            Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                              property that secures a debt?                 as exempt on Schedule C?

            Creditor's        Wells Fargo Dealer Services                           Surrender the property.                      No
            name:                                                                   Retain the property and redeem it.           Yes
            Description of    2017 Kia Sorento                                      Retain the property and enter into a
            property                                                                Reaffirmation Agreement.
            securing debt:                                                          Retain the property and [explain]:



       Part 2:           List Your Unexpired Personal Property Leases

      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
      fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
      yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

            Describe your unexpired personal property leases                                                               Will this lease be assumed?

            None.




      Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
Filed 04/03/19                                                   Case 19-22096                                                                     Doc 1


      Debtor 1     Michael Robert George Casanova                                         Case number (if known)

       Part 3:      Sign Below

         Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
         personal property that is subject to an unexpired lease.

      X /s/ Michael Robert George Casanova                 X
         Michael Robert George Casanova, Debtor 1              Signature of Debtor 2

         Date 03/30/2019                                       Date
              MM / DD / YYYY                                          MM / DD / YYYY




      Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
Filed 04/03/19                                             Case 19-22096                                                           Doc 1




      Notice Required by 11 U.S.C. § 342(b) for
      Individuals Filing for Bankruptcy (Form 2010)



        This notice is for you if:
                                                                      Chapter 7: Liquidation

           You are an individual filing for bankruptcy,
           and                                                               $245    filing fee
                                                                              $75    administrative fee
           Your debts are primarily consumer debts.                   +       $15    trustee surcharge
           Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                             $335    total fee
           as "incurred by an individual primarily for a
           personal, family, or household purpose."
                                                                      Chapter 7 is for individuals who have financial difficulty
                                                                      preventing them from paying their debts and who are
                                                                      willing to allow their non-exempt property to be used to
      The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
      to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                      bankruptcy discharge relieves you after bankruptcy from
                                                                      having to pay many of your pre-bankruptcy debts.
                                                                      Exceptions exist for particular debts, and liens on
      Individuals who meet the qualifications may file under one
                                                                      property may still be enforced after discharge. For
      of four different chapters of the Bankruptcy Code:
                                                                      example, a creditor may have the right to foreclose a
                                                                      home mortgage or repossess an automobile.
          Chapter 7 -- Liquidation
                                                                      However, if the court finds that you have committed
          Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                      Bankruptcy Code, the court may deny your discharge.
          Chapter 12 -- Voluntary repayment plan for family
                        farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                      you receive a discharge, some debts are not discharged
                                                                      under the law. Therefore, you may still be responsible to
          Chapter 13 -- Voluntary repayment plan for
                                                                      pay:
                        individuals with regular income
                                                                           most taxes;
      You should have an attorney review your                              most student loans;
      decision to file for bankruptcy and the choice
      of chapter.                                                          domestic support and property settlement obligations;




      Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
Filed 04/03/19                                               Case 19-22096                                                            Doc 1




          most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
          restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                      bankruptcy administrator, or creditors can file a motion to
          certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
          papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                      case should be dismissed. To avoid dismissal, you may
      You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                      Bankruptcy Code.
          fraud or theft;
                                                                      If you are an individual filing for chapter 7 bankruptcy, the
          fraud or defalcation while acting in breach of fiduciary
                                                                      trustee may sell your property to pay your debts, subject
          capacity;
                                                                      to your right to exempt the property or a portion of the
                                                                      proceeds from the sale of the property. The property,
          intentional injuries that you inflicted; and
                                                                      and the proceeds from property that your bankruptcy
          death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
          vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
          alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                      to receive some of the proceeds if the property is sold.
      If your debts are primarily consumer debts, the court can
      dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
      enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
      must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
      Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
      for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
      your current monthly income and compare whether your
      income is more than the median income that applies in
      your state.

      If your income is not above the median for your state,
                                                                      Chapter 11: Reorganization
      you will not have to complete the other chapter 7 form,
      the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
      122A-2).                                                               $550    administrative fee
                                                                      +
      If your income is above the median for your state, you must          $1,717    total fee
      file a second form--the Chapter 7 Means Test Calculation
      (Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
      sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
      income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
      determine any amount available to pay unsecured
      creditors. If your income is more than the median income




      Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
Filed 04/03/19                                             Case 19-22096                                                               Doc 1


              Read These Important Warnings

              Because bankruptcy can have serious long-term financial and legal consequences, including loss of
              your property, you should hire an attorney and carefully consider all of your options before you file.
              Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
              and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
              properly and protect you, your family, your home, and your possessions.

              Although the law allows you to represent yourself in bankruptcy court, you should understand that
              many people find it difficult to represent themselves successfully. The rules are technical, and a
              mistake or inaction may harm you. If you file without an attorney, you are still responsible for
              knowing and following all of the legal requirements.

              You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
              necessary documents.

              Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
              bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
              fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
              to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                      Under chapter 13, you must file with the court a plan to
      Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
                  or fishermen                                        them, usually using your future earnings. If the court
                                                                      approves your plan, the court will allow you to repay your
                                                                      debts, as adjusted by the plan, within 3 years or 5 years,
              $200   filing fee                                       depending on your income and other factors.
      +        $75   administrative fee
                                                                      After you make all the payments under your plan, many
              $275   total fee
                                                                      of your debts are discharged. The debts that are not
                                                                      discharged and that you may still be responsible to pay
      Similar to chapter 13, chapter 12 permits family farmers
                                                                      include:
      and fishermen to repay their debts over a period of time
      using future earnings and to discharge some debts that
      are not paid.                                                        domestic support obligations,
                                                                           most student loans,
                                                                           certain taxes,
      Chapter 13: Repayment plan for individuals with
                  regular income                                           debts for fraud or theft,
                                                                           debts for fraud or defalcation while acting in a
                                                                           fiduciary capacity,
                $235    filing fee
          +      $75    administrative fee
                                                                           most criminal fines and restitution obligations,
                $310    total fee
                                                                           certain debts that are not listed in your bankruptcy
                                                                           papers,
      Chapter 13 is for individuals who have regular income
      and would like to pay all or part of their debts in
                                                                           certain debts for acts that caused death or personal
      installments over a period of time and to discharge
                                                                           injury, and
      some debts that are not paid. You are eligible for
      chapter 13 only if your debts are not more than certain
                                                                           certain long-term secured debts.
      dollar amounts set forth in 11 U.S.C. § 109.




      Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
Filed 04/03/19                                               Case 19-22096                                                          Doc 1




                                                                      A married couple may file a bankruptcy case together--
        Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                      spouse lists the same mailing address on the
        Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
        that you promptly file detailed information about             mail you and your spouse one copy of each notice,
        your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
        and general financial condition. The court may                each spouse receive separate copies.
        dismiss your bankruptcy case if you do not file this
        information within the deadlines set by the
        Bankruptcy Code, the Bankruptcy Rules, and local
        rules of the court.                                           Understand which services you could
                                                                      receive from credit counseling agencies
        For more information about the documents and
        their deadlines, go to:
                                                                      The law generally requires that you receive a credit
        http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
        .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                      case, both spouses must receive the briefing. With
                                                                      limited exceptions, you must receive it within the 180
                                                                      days before you file your bankruptcy petition. This
      Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
      consequences                                                    Internet.

          If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
          make a false oath or statement under penalty of             must complete a financial management instructional
          perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
          a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
          both.                                                       course.

                                                                      You can obtain the list of agencies approved to provide
          All information you supply in connection with a             both the briefing and the instructional course from:
          bankruptcy case is subject to examination by the
          Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
          U.S. Trustee, the Office of the U.S. Attorney, and
          other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
          of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                      ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

      Make sure the court has your mailing
      address                                                         If you do not have access to a computer, the clerk of the
                                                                      bankruptcy court may be able to help you obtain the list.
      The bankruptcy court sends notices to the mailing address
      you list on Voluntary Petition for Individuals Filing for
      Bankruptcy (Official Form 101). To ensure you receive
      information about your case, Bankruptcy Rule 4002
      requires that you notify the court of any changes in your
      address.




      Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
Filed 04/03/19                                                                               Case 19-22096                                                                             Doc 1

      B2030 (Form 2030) (12/15)
                                                                UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                      SACRAMENTO DIVISION
      In re Michael Robert George Casanova                                                                                                Case No.

                                                                                                                                          Chapter            7

                                DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
      1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
         that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
         services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
         is as follows:

           For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                       $1,195.00
           Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                      $1,195.00
           Balance Due..............................................................................................................................................................
                                                                                                                                                              $0.00

      2. The source of the compensation paid to me was:
                             Debtor                                    Other (specify)

      3. The source of compensation to be paid to me is:
                             Debtor                                    Other (specify)

      4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
                 associates of my law firm.

                 I have agreed to share the above-disclosed compensation with another person or persons who are not members or
                 associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
                 compensation, is attached.


      5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
           bankruptcy;

           b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

           c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Filed 04/03/19                                                Case 19-22096                                              Doc 1

      B2030 (Form 2030) (12/15)

      6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
         Representation of the debtor in adversary proceedings.




                                                                 CERTIFICATION
            I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
         representation of the debtor(s) in this bankruptcy proceeding.


                         03/30/2019                         /s/ Michael K. Moore
                            Date                            Michael K. Moore                           Bar No. 246791
                                                            Law Office of Michael K. Moore
                                                            210 E Center ST
                                                            Manteca, CA 95336
                                                            Phone: (209) 373-5815 / Fax: (844) 814-2419




          /s/ Michael Robert George Casanova
         Michael Robert George Casanova
Filed 04/03/19                                                       Case 19-22096                                                                           Doc 1


       Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                                   form and in Form 122A-1Supp:
       Debtor 1           Michael              Robert George         Casanova
                          First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

       Debtor 2                                                                                      2. The calculation to determine if a presumption
       (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                        Means Test Calculation (Official Form 122A-2).
       United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA
                                                                                                     3. The Means Test does not apply now because
       Case number                                                                                      of qualified military service but it could apply
       (if known)                                                                                       later.

                                                                                                       Check if this is an amended filing

      Official Form 122A-1
      Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
      accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
      information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
      are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
      military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
      122A-1Supp) with this form.


       Part 1:       Calculate Your Current Monthly Income

      1.   What is your marital and filing status? Check one only.

                Not married. Fill out Column A, lines 2-11.

                Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

                Married and your spouse is NOT filing with you. You and your spouse are:

                     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                     declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                     and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


           Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
           bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
           August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
           in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
           income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                                  Column A        Column B
                                                                                                  Debtor 1        Debtor 2 or
                                                                                                                  non-filing spouse

      2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $6,185.93
           (before all payroll deductions).

      3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00
           if Column B is filled in.

      4.   All amounts from any source which are regularly paid for household                            $0.00
           expenses of you or your dependents, including child support. Include
           regular contributions from an unmarried partner, members of your household,
           your dependents, parents, and roommates. Include regular contributions from
           a spouse only if Column B is not filled in. Do not include payments you listed
           on line 3.




      Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
Filed 04/03/19                                                                                     Case 19-22096                                                                                   Doc 1


      Debtor 1        Michael Robert George Casanova                                                                                      Case number (if known)

                                                                                                                                               Column A      Column B
                                                                                                                                               Debtor 1      Debtor 2 or
                                                                                                                                                             non-filing spouse

      5.   Net income from operating a business, profession, or farm

                                                                    Debtor 1                       Debtor 2

           Gross receipts (before all                                            $0.00
           deductions)

           Ordinary and necessary operating                     –                $0.00         –
           expenses
                                                                                                                             Copy
           Net monthly income from a business,                                   $0.00                                       here                    $0.00
           profession, or farm

      6.   Net income from rental and other real property

                                                                    Debtor 1                       Debtor 2

           Gross receipts (before all                                            $0.00
           deductions)

           Ordinary and necessary operating                     –                $0.00         –
           expenses
                                                                                                                             Copy
           Net monthly income from rental or                                     $0.00                                       here                    $0.00
           other real property

      7.   Interest, dividends, and royalties                                                                                                        $0.00
      8.   Unemployment compensation                                                                                                                 $0.00
           Do not enter the amount if you contend that the amount received was a
           benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                                    $0.00
               For you............................................................................................................................

               For your spouse..............................................................................................................

      9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00
           was a benefit under the Social Security Act.

      10. Income from all other sources not listed above. Specify the source and
          amount. Do not include any benefits received under the Social Security Act
          or payments received as a victim of a war crime, a crime against humanity,
          or international or domestic terrorism. If necessary, list other sources on a
          separate page and put the total below.




           Total amounts from separate pages, if any.                                                                                   +                    +
      11. Calculate your total current monthly income.
          Add lines 2 through 10 for each column.                                                                                                $6,185.93   +               =       $6,185.93
          Then add the total for Column A to the total for Column B.
                                                                                                                                                                                 Total current
                                                                                                                                                                                 monthly income




      Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                 page 2
Filed 04/03/19                                                                        Case 19-22096                                                                                                     Doc 1


      Debtor 1       Michael Robert George Casanova                                                                     Case number (if known)

       Part 2:         Determine Whether the Means Test Applies to You

      12. Calculate your current monthly income for the year. Follow these steps:

          12a.                                                                                                                                                                       $6,185.93
                  Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                             Copy line 11 here                       12a.

                  Multiply by 12 (the number of months in a year).                                                                                                             X       12

          12b.    The result is your annual income for this part of the form.                                                                                         12b.         $74,231.16

      13. Calculate the median family income that applies to you. Follow these steps:

          Fill in the state in which you live.                                            California

          Fill in the number of people in your household.                                        4

                                                                                                                                                                             $94,505.00
          Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                                13.
          To find a list of applicable median income amounts, go online using the link specified in the separate
          instructions for this form. This list may also be available at the bankruptcy clerk's office.


      14. How do the lines compare?

          14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                         Go to Part 3.
          14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                         Go to Part 3 and fill out Form 122A-2.


       Part 3:         Sign Below

            By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


            X    /s/ Michael Robert George Casanova                                                       X
                 Michael Robert George Casanova, Debtor 1                                                      Signature of Debtor 2

                 Date 3/30/2019                                                                                Date
                      MM / DD / YYYY                                                                                    MM / DD / YYYY

            If you checked line 14a, do NOT fill out or file Form 122A-2.

            If you checked line 14b, fill out Form 122A-2 and file it with this form.




      Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
